Citation Nr: 1645470	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-40 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for residuals of skin cancer (also claimed as mohs, left side of face), to include as due to exposure to ionizing radiation and/or exposure to herbicides.

2. Entitlement to service connection for hyperthyroid condition, to include as due to exposure to ionizing radiation and/or exposure to herbicides.

3. Entitlement to service connection for Guillain-Barre, to include as due to exposure to ionizing radiation and/or exposure to herbicides.

4. Entitlement to service connection for bladder cancer, to include as due to exposure to ionizing radiation and/or exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction has been transferred to the RO in Denver, Colorado.

In September 2016, the Veteran, sitting at the RO in Denver, Colorado, testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC. Additionally, the Veteran's daughter, G. H., was also present at the videoconference hearing. A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his residuals of skin cancer, hyperthyroid condition, Guillain-Barre, and bladder cancer, are the result of his service. Specifically, the Veteran contends that his disabilities are the result of his exposure to herbicides in service and/ or his exposure to ionizing radiation in service.

The Veteran's DD-214 indicates that the Veteran served in the U.S. Air Force, and that he served as an automotive mechanic, maintenance specialist, electrical power product technician, with service in Vietnam during the Vietnam Era. Because the Veteran has a period of service in the Republic of Vietnam during the Vietnam era, his exposure to Agent Orange is presumed and conceded. See 38 U.S.C.A. § 1116 (f) (West 2014) (he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service).

As for the Veteran's exposure to ionizing radiation in service, the Veteran's military personnel records note the Veteran's participation in the B-52 crash cleanup. At the September 2016 hearing, and throughout the record, the Veteran explained that he was part of a mission where he was sent to clean up a B-52 crash in Greenland that was carrying hydrogen bombs. See September 2016 videoconference hearing transcript; January 2013 Correspondence (including internet article regarding the 1968: Radiation alert following B-52 crash); May 2012 Correspondence (including Wikipedia.com information about 1968 Thule Air Base B-52 crash).

The Veteran's military personnel records includes a memorandum in response by the Chief, Radiation Program Compliance, U.S. Air Force Radioisotope Committee Secretariat, who responded to radiation exposure/ dose inquiry for the Veteran. The memorandum notes that "the Veteran's total effective dose equivalent (TEDE) or the sum of external and internal dose, is recorded as 0.000 rem. In comparison, according to 10 CFR 20.1201, the annual TEDE limit for occupationally exposed individuals is 5 rem per year."

However, an additional inquiry was sent to the Air Force Safety Center (AFSEC), who responded that the Veteran was deployed to Thule, Greenland, as a responder after the 1968 nuclear weapons accident, which "provided some potential for inhalation exposure to plutonium." The Chief, Radiation Program Compliance, summarized the AFSEC letter as the following:
"Because urine sample analyses did not have sufficient sensitivity, direct evidence of the Veteran's exposure potential was evidence by the multiple nasal swabs that were substantially lower than the screening level established for the project. Due to his duties, his exposure potential would have been lower than some response personnel that had significant duties in the limits and air sampling conducted during the response. A conservative estimate of his 50-yer CEDs to the bladder wall, thyroid, and skin are 0.4 mrem."

In the AFSEC letter, the dose estimates were reported as follows:
"To reasonably estimate the veteran's exposure to WGP from his response to the accident, we assume that the Veteran had varied exposure potential dependent on his duties over his deployment to the site. We assume that the Veteran worked nine hour days in potentially contaminated areas, with other portions of the workday involved with transport to and from the site."
The AFSEC letter concluded, "[t]he estimated CEDs to the bladder wall surface, thyroid, and skin were only 0.4 mrem, negligible in relation to background sources of radiation," and "the Veteran had a little over 26 years in two civil engineering specialties. His deployment to Thule, Greenland as a responder after the 1968 nuclear weapons accident provided some potential for inhalation exposure to plutonium."

Service treatment records indicate various complaints and treatment of the Veteran's skin, throat, chest (breathing), and digestive/ urinary system in service. An August 1951 examination notes abnormal mouth and threat with a notation of "tonsils enucleated, ND." August 1954 and July 1959 in-service examination reports note abnormal skin, lymphatics, with a notation of "soft discrete swelling right arm," and a history of the mumps, ear, nose, and throat trouble, and recent gain or loss of weight. Service treatment records from February 1961 note chest pains. The Veteran's August 1966 in-service examination reports note throat trouble (difficult to swallow), a history of pain or pressure in chest, and tumor, growth, cyst of cancer (noted as growth under skin in right arm and on right and left side of the body). Service treatment records from August 1966 indicate lipoma of the left elbow and left side of chest. January 1967 and August 1967 treatment records note difficulty swallowing and a sore throat, an August 1967 treatment record notes skin lesions, and a September 1967 treatment record notes throat stiffness and coughing. Moreover, a November 1969 treatment record notes a urinary tract infection (UTI), a December 1969 treatment record indicates muscle spasms, and an April 1971 examination report includes a notation of tumor, growth, cyst, cancer (noted as several lipomas, varying size, arms and abdomen), ear, nose, and throat trouble, pain or pressure in chest. A service treatment record from October 1973 also notes treatment of the Veteran's skin.

A March 2012 private treatment record from L. S., NP, states that the Veteran "has a medical history of Guillian-Barre syndrome, hyperthyroidism, and skin cancer. It is possible these conditions may be related to agent orange or radiation exposure." Additionally, a private treatment record from K. L. W., MD, dated September 2016, states that he has treated the Veteran for "numerous actinic keratoses, pre-cancerous lesion, as well as squamous cell carcinoma, keratoacanthoma variant. These lesion can be the result of ultraviolet damage, from long term sun-exposure, as well as ionizing radiation." Last, a September 2016 letter from R. H., MD, notes that the patient has skin cancer and bladder cancer and that he confirms "that it is 'more than likely' that his service related exposures as noted above have 'significantly aggravated' or actually 'caused' the above noted conditions." However, the Board finds these opinions to be inadequate. The private opinions of record are not sufficiently supported by medical knowledge and rationale, and therefore, are conclusory in nature. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).
The Veteran has not been afforded a VA examination for his disabilities. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

Here, treatment records show a diagnosis of skin cancer, hyperthyroid condition, Guillain-Barre, and bladder cancer, and the record indicates an in-service event, injury, or disease with the Veteran's service treatment record noting complaints in service and with the Veteran's military personnel records corroborating the Veteran's assertions of herbicide and ionizing radiation exposure. Therefore, the remaining issue is whether there is a nexus between the Veteran's current disabilities, and his service. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required to obtain an adequate opinion regarding the etiology of the Veteran's disabilities. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79. Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the current nature and etiology of his disabilities.

Upon examination, the examiner is reminded that the laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several listed diseases, and served on active duty in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2015). However, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309 (e), but exposure to a herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation). Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure. See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure). 

Similarly, a claim for service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d). Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee, 34 F.3d at 1043-44.

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation and/ or herbicide exposure, but must also determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumption regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Last, the Board notes that the record indicates that the Veteran is currently receiving Social Security Disability Benefits from the Social Security Administration. However, records from the Social Security Administration (SSA) have not been obtained. Therefore, upon remand, the Board directs the RO to obtain SSA records and associate such with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify any additional relevant VA treatment records and/or private treatment records which pertain to his claims for service connection.

The Veteran should be requested to provide authorization necessary to enable the VA to obtain any outstanding private treatment records from any private source identified. The RO is to request records from all identified medical providers and to the extent possible associate such records with the claims file. If such efforts prove unsuccessful, documentation to that effect should be added to the record.

2. Obtain the Veteran's Social Security Administration records. Ensure that all records are properly scanned and labeled in VMBS/Virtual VA.

3. Thereafter, schedule the Veteran for a VA examination with medical professionals of sufficient expertise to determine the nature and etiology of the Veteran's bladder cancer, skin cancer, hyperthyroid cancer, and Guillain-Barre syndrome.

The electronic claims file must be reviewed by the examiners. 

The examiners should obtain a complete history from the Veteran. The Veteran contends that his disabilities are the result of his service, to include his exposure to Agent Orange and ionizing radiation in service. See September 2016 videoconference hearing transcript; January 2013 Correspondence (including internet article regarding the 1968: Radiation alert following B-52 crash); May 2012 Correspondence (including Wikipedia.com information about 1968 Thule Air Base B-52 crash). 

The Board directs the VA examiners' attention to the Veteran's service treatment records and military personnel records, to specifically include the memorandums and letters from the Air Force Safety Center (AFSEC) (concluding radiation exposure of 0.4 mrem), and Chief of Radiation Program Compliance of the U.S. Air Force Radioisotope Committee Secretariat.

After reviewing the claims file and examining the Veteran, the examiner should opine as to the following question:

(a) Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's bladder cancer is related to his active duty service, to include his exposure to Agent Orange and/ or his exposure to ionizing radiation? 

(b) Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's residuals of skin cancer is related to his active duty service, to include his exposure to Agent Orange and/ or his exposure to ionizing radiation? 

(c) Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's hyperthyroid condition is related to his active duty service, to include his exposure to Agent Orange and/ or his exposure to ionizing radiation? 

(d) Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's Guillain-Barre syndrome is related to his active duty service, to include his exposure to Agent Orange and/ or his exposure to ionizing radiation? 

In rendering the requested opinions, the examiners should acknowledge the Veteran's assertions as noted above. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see September 2016 videoconference hearing transcript.

A detailed rationale for the opinions must be provided. The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If an examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. at 382.

4. After the development directed above has been completed, and after any additional development deemed necessary, readjudicate the issues on appeal. If a benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

